DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saucier (US 5,832,555)
Saucier discloses gap bridging system R that is capable for use with a rail vehicle for bridging a gap between a passenger compartment floor and a platform, comprising:  component carrier M, step plate 12 mounted with respect to the component carrier by a slide mounting such that the step plate is slidable, wherein the slide mounting includes  central rolling bearing linear guide 72, 116, 118 forming a fixed bearing, and two side sliding bearing linear guides 54, 56, 98, 100, 150, 152 forming slide bearings. The structure of Saucier is considered to include the combination of features of instant claims 4-5, wherein the central roller bearing linear guide transmit forces at right angles to the movement direction to align step plate 12 as it moves between the stowed and deployed positions.
Regarding instant claims 6-7, in the structure of Saucier, the side sliding bearing linear guides are arranged on outer ends of step plate 12 in a direction of movement of .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matheisl (US 7,308,978), Segar (US 4,090,452) and Tremblay (US 5,636,399) disclose structures supported for movements on central and side guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARK T. LE
Primary Examiner
Art Unit 3617

/MARK T LE/Primary Examiner, Art Unit 3617